DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 02/26/2021.
Claims 1-20 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 2020-030839 filed in Japan on 02/26/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20 recites “the server according to claim 1; and vehicles operation of each of which is managed based on the operation schedule information of the server”. The phrase “vehicles operation of each of which is…” appears like it should recite “vehicles, wherein the operation of each vehicle is…”, “vehicles, the operation of each vehicle…”, or the like to avoid potential ambiguity caused by “each of which”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “vicinity” in claims 1, 9, and 17 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
“Vicinity” is used in specification paragraphs [0007]-[0009] in which the claims are summarized, [0029], [0041], and [0055]. However, in none of these locations is the term defined or a standard provided to determine the scope of “vicinity”. This lack of definition or standard renders the claims indefinite, because after reviewing Applicant’s disclosure in its entirety persons of ordinary skill in the art could reasonably arrive at different scopes for “the vicinity of the desired boarding location and the desired alighting location”. Specifically, a person of ordinary skill in the art could reasonably consider the “vicinity” of a location to be a 5-block radius from the location. However, other persons of ordinary skill in the art could reasonably consider the “vicinity” of a location to be a 2-mile radius from the location, or even a 5-minute travel time radius from the location. Because persons of ordinary skill in the art could reasonably arrive at differing scopes for “vicinity”, the term renders claims 1, 9, and 17 indefinite.
For the purposes of examination Examiner is interpreting “vicinity” to mean “at a location or on a route to a location”. In other words, Examiner is considering conditions at a location or conditions on a route to/from a location to be in the “vicinity” of the location.
Claim 20 incorporates the server from claim 1, and is therefore indefinite for the same reasoning above.
Claims 2-8 are indefinite by virtue of their dependence on indefinite claim 1, claims 10-16 are indefinite by virtue of their dependence on indefinite claim 9, and claims 18-19 are indefinite by virtue of their dependence on indefinite claim 17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining pickup/drop-off location and times for a user vehicle reservation.
As an initial matter, server claims 1-8 fall into at least the machine category of statutory subject matter. Method claims 9-16 fall into at least the process category of statutory subject matter. Non-transitory computer readable medium claims 17-19 fall into at least the manufacture category of statutory subject matter. Finally, claim 20 falls into at least the machine category of statutory subject matter. Therefore, all claims fall into at least one of the statutory categories. Eligibility analysis proceeds to Step 2A. 
In claim 1, the limitation of “receive boarding request information from the information terminal in the possession of the user, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the communication interface” and “the information terminal in the possession of the user,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of “determine, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on the operation schedule information, the boarding request information, and road condition information indicating a condition of a road in the vicinity of the desired boarding location and the desired alighting location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites the concept of reserving a vehicle which is a certain method of organizing human activity including commercial interactions. Receive boarding request information, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user, and determine, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on the operation schedule information, the boarding request information, and road condition information indicating a condition of a road in the vicinity of the desired boarding location and the desired alighting location all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a server, a communication interface, an information terminal in the possession of a user, and a controller. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server, a communication interface, an information terminal in the possession of a user, and a controller amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5 and 7-8 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional element of a camera mounted on the one or more vehicles. The claim does not integrate the abstract idea into a practical application because the element of a camera mounted on the one or more vehicles is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 9, the limitation of “A vehicle dispatch method comprising: receiving boarding request information from an information terminal in the possession of a user, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an information terminal in the possession of the user,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of “and determining, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on operation schedule information for one or more vehicles, the boarding request information, and road condition information indicating a condition of a road in the vicinity of the desired boarding location and the desired alighting location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 9 recites the concept of reserving a vehicle which is a certain method of organizing human activity including commercial interactions. A vehicle dispatch method comprising: receiving boarding request information, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user; and determining, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on operation schedule information for one or more vehicles, the boarding request information, and road condition information indicating a condition of a road in the vicinity of the desired boarding location and the desired alighting location all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of an information terminal in the possession of a user. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an information terminal in the possession of a user amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 10-13 and 15-16 further limit the abstract idea of claim 9 without adding any new additional elements. Therefore, by the analysis of claim 9 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 14 further limits the abstract idea of claim 9 while introducing the additional element of a camera mounted on the one or more vehicles. The claim does not integrate the abstract idea into a practical application because the element of a camera mounted on the one or more vehicles is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 9 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 17, the limitation of “receiving boarding request information from an information terminal in the possession of a user, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an information terminal in the possession of the user,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of “and determining, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on operation schedule information for one or more vehicles, the boarding request information, and road condition information indicating a condition of a road in the vicinity of the desired boarding location and the desired alighting location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 17 recites the concept of reserving a vehicle which is a certain method of organizing human activity including commercial interactions. Execute operations comprising: receiving boarding request information, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user; and determining, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on operation schedule information for one or more vehicles, the boarding request information, and road condition information indicating a condition of a road in the vicinity of the desired boarding location and the desired alighting location all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer readable medium storing a vehicle dispatch program, a processor, and an information terminal in the possession of a user. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable medium storing a vehicle dispatch program, a processor, and an information terminal in the possession of a user amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 18 and 19 further limit the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 20 further limits the abstract idea of claim 1 while introducing the additional elements of a vehicle dispatch system and vehicles. The claim does not integrate the abstract idea into a practical application because the elements of a vehicle dispatch system and vehicles are recited at a high-level of generality such that it amounts to no more than generally linking the exception to the field of use dispatching vehicles based on a schedule. Examiner additionally notes Applicant’s statement in [0003] of the specification that the operation of vehicles according to user demand is known, specifically that claim 20 is generally linking the judicial exception to a known field of use. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to a field of use. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and generally linking the judicial exception to a field of use cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacNeille et al. (U.S. Pre-Grant Publication No. 2021/0088341, hereafter known as MacNeille).
Regarding claim 1, MacNeille teaches:
A server comprising: a communication interface configured to communicate with an information terminal in the possession of a user; and a controller configured to manage operation schedule information for one or more vehicles (see [0022] "A routing computer 120, such as a server system, may also be coupled to the network 116 and implement the shuttle routing methods described herein" and [0024] "FIG. 2 is a block diagram illustrating an example computing device 200. Computing device 200 may be used to perform various procedures, such as those discussed herein. The...routing computer 120...may have some or all of the attributes of the computing device 200" for server. See [0030] "Interface(s) 206 include various interfaces that allow computing device 200 to interact with other systems, devices, or computing environments. Example interface(s) 206 include any number of different network interfaces 220, such as interfaces to local area networks (LANs), wide area networks (WANs), wireless networks, and the Internet" and [0022] "the routing computer 120 may process ride requests from the rider devices 118" for communication interface with a rider device. See [0022] "the routing computer 120 may process ride requests from the rider devices 118", [0011] “The methods described herein are particularly suited for a shuttle service that coordinates picking up and dropping off multiple passengers” and [0025] "Processor(s) 202 include one or more processors or controllers that execute instructions stored in memory device(s) 204 and/or mass storage device(s) 208" for controller for managing the operation of a shuttle service)
wherein the communication interface is configured to receive boarding request information from the information terminal in the possession of the user, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user (see [0033] "The method 300 may include receiving 302 status information and request data from a plurality of rider devices 118. Status information may include a location of the rider device 118 and request data may include a request to be picked up and a desired drop-off location. Request data may also include a desired time of arrival at the drop-off location" and [0046] "The request for a ride may indicate a desired pick-up location as well as, or as an alternative to, the rider's current position" and [0076] "a ride request may be issued at time T1 with a requested pick-up time of T2" for pick-up location/time and drop-off location/time part of a request from user device)
and the controller is configured to determine, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time (see [0065] "The method 300 may further include transmitting 346, to a rider device 118, locations of pick-up and drop-off locations determined according to the method 300 for the rider location and drop-off location specified in a ride request from a user associated with the rider device...The pick-up and drop-off locations may be transmitted with an intended time of arrival for each location based on expected shuttle speed according to the congestion data of step 334" for potential pick-up location/time and drop-off location/time of shuttle vehicle.) 
based on the operation schedule information, the boarding request information, and road condition information indicating a condition of a road in the vicinity of the desired boarding location and the desired alighting location (See [0054] "The method 300 may further include evaluating congestion data 334 for each route of each set of routes….Step 334 may further include evaluating shuttle traffic at each stop of each route of each set of routes. For example, a set of routes may have multiple routes stopping at the same stop at or near the same time, e.g. within a threshold time period from one another" for potential locations/times based on the route schedules of the shuttle fleet, [0049] "The method 300 may include estimating 326 fair stop locations (drop-off or pick-up locations) for the ride requests of step 318. In particular, each drop-off and pick-up location of each request may not operate as a constraint. Instead, a range of possible drop-off and pick-up locations may be possible. Stop locations for multiple passengers may be combined in order to improve efficiency of operation of a shuttle. Accordingly, fairness considerations may evaluate the walking and other inconvenience imposed on each passenger for a given combined stop location" for potential locations based on request information and [0076]-[0079] for fairness based on weather at the requested times, [0051] "The method 300 may further include evaluating 330 the stops as defined after step 328 with respect to allowable curb locations. Those stops that are at currently impermissible locations may be eliminated or moved, e.g. to a closest permitted curb location. As noted above, allowable curb locations may be defined according to virtual curb colors received at step 310" potential stops based on road condition at stop location)
Regarding claim 2, MacNeille teaches all of the limitations of claim 1 above. MacNeille further teaches:
wherein the road condition information includes regulatory information related to a regulation for stopping on the road (see [0043] "a municipality may define virtual curb colors that define parking permissions at various locations in a city. These virtual curb colors may then be changed by the municipality based on traffic conditions. For example, where traffic is congested, loading and unloading on certain streets may be forbidden temporarily. When congestion clears, loading and unloading may again be permitted. A municipal computer 124 may therefore adjust these virtual curb colors and transmit changes to the routing computer 120")
Regarding claim 3, MacNeille teaches all of the limitations of claim 1 above. MacNeille further teaches:
wherein the road condition information includes congestion information indicating a congestion condition of the road (see [0045] "If data of step 302 is found 314 to include traffic data, then congestion data may be updated 316 according to the traffic data. The traffic data may include any electronic traffic alerts known in the art, e.g. any data collected by human or automated means that indicates the speed of traffic or the presence of vehicles at a particular location" and [0054] "The method 300 may further include evaluating congestion data 334 for each route of each set of routes. This may include evaluating traffic speed along each route for a single shuttle or each route of each set of routes for multiple shuttles")
Regarding claim 9, MacNeille teaches:
A vehicle dispatch method comprising: (see Fig. 3 and [0033]-[0067] for the overall method)
Regarding the remaining limitations of claim 9, see the rejection of claim 1 above.
Regarding claim 10, MacNeille teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 10, see the rejection of claim 2 above. 
Regarding claim 11, MacNeille teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 11, see the rejection of claim 3 above. 
Regarding claim 17, MacNeille teaches: 
A non-transitory computer readable medium storing a vehicle dispatch program configured to cause a processor to execute operations comprising: (see [0025] "Processor(s) 202 include one or more processors or controllers that execute instructions stored in memory device(s) 204 and/or mass storage device(s) 208. Processor(s) 202 may also include various types of computer-readable media, such as cache memory". See [0025]-[0026] for memory devices and mass storage devices being computer readable media and [0096] "At least some embodiments of the disclosure have been directed to computer program products comprising such logic (e.g., in the form of software) stored on any computer useable medium. Such software, when executed in one or more data processing devices, causes a device to operate as described herein" for the instructions on the media for executing the embodiments)
Regarding the remaining limitations of claim 17, see the rejection of claim 1 above.
Regarding claim 18, MacNeille teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 18, see the rejection of claim 2 above. 
Regarding claim 19, MacNeille teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 19, see the rejection of claim 3 above.
Regarding claim 20, MacNeille teaches:
A vehicle dispatch system comprising: the server according to claim 1 (see Fig. 1B and [0021]-[0023] for overall system, see rejection of claim 1 above regarding the server)
and vehicles operation of each of which is managed based on the operation schedule information of the server (see Fig. 1A and [0011] "Referring to FIG. 1A, a vehicle used according to the methods disclosed herein may be may be a small capacity vehicle, such as sedan or other small vehicle or a large capacity vehicle such as a truck, bus, van, large sport utility vehicle (SUV), or the like. The methods described herein are particularly suited for a shuttle service that coordinates picking up and dropping off multiple passengers. Accordingly, a larger capacity vehicle such as a van or small bus is particularly suited for use according to the methods described herein" for vehicles managed by the operation schedule of the server. See Fig. 1B and [0021] "Referring to FIG. 1B, in practice, vehicle controllers 102 may be coupled to a network 116, such as by means of a cellular data connection or some other wireless data communication approach" for vehicles as part of the overall system)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Ikeda et al. (U.S. Pre-Grant Publication No. 2019/0012613, hereafter known as Ikeda).
Regarding claim 4, MacNeille teaches all of the limitations of claim 1 above. MacNeille further teaches:
wherein the road condition information includes map information (see [0036] "The data of step 302 may include map data, such as data describing currently routable roads. In the field of autonomous vehicles, very detailed maps may be used with much finer-detailed routing data. Accordingly, map data 306 may include such maps for use by an autonomous vehicle")
MacNeille further teaches various parking permissions from municipal data in [0037]-[0043]. However, MacNeille does not explicitly teach map data including information regarding a parking strip, road width, and/or shoulder width. Ikeda teaches:
the map information including information regarding a parking strip, a road width, and/or a road shoulder width (see [0125] “the boarding/alighting points extraction unit 275 may refer to the map database 230 and extract a road having a road width through which the operating vehicle of the on-demand bus can pass”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda with MacNeille. As Ikeda states in [0126] “extracting boarding/alighting points in the above manner can suppress a blockage of the flow of traffic accompanied by a stop of the on-demand bus”. Therefore, by considering the road width at boarding/alighting points, the shuttle/bus service can minimize its impact on traffic when stopping at the potential boarding/alighting points.
Regarding claim 7, MacNeille teaches all of the limitations of claim 1 above. MacNeille further teaches:
wherein the controller is configured to transmit proposal information to the information terminal via the communication interface, the proposal information including information indicating the determined potential boarding location, the determined potential alighting location, and the determined potential boarding time and/or the determined potential alighting time (see [0065] "The method 300 may further include transmitting 346, to a rider device 118, locations of pick-up and drop-off locations determined according to the method 300 for the rider location and drop-off location specified in a ride request from a user associated with the rider device...The pick-up and drop-off locations may be transmitted with an intended time of arrival for each location based on expected shuttle speed according to the congestion data of step 334")
MacNeille further teaches in [0066] that riders can cancel ride requests, but MacNeille does not explicitly teach response information indicating acceptance from the rider device, and the server generating the reservation for the vehicle when the response information is received. Ikeda teaches:
and, when response information indicating acceptance of the proposal information has been received from the information terminal, establishes a reservation for the vehicle that can be used (see Fig. 12 and [0157] "the reservation processing unit 310 transmits information indicating the selected boarding vehicle to the operation management apparatus 200 using the communication unit 313 (step S1205). When the communication unit 313 receives, from the operation management apparatus 200, a notification indicating that the selected boarding vehicle is accepted (step S1206), the reservation processing unit 310 finishes the process" and [0158] "when the process in FIG. 12 is executed in the terminal apparatus 300, a reservation of the user of the terminal apparatus 300 for the on-demand bus is complete" sending response information to operation management apparatus, selecting/accepting candidate bus (or in combination with MacNeille, the shuttle reservation))
One of ordinary skill in the art would have recognized that applying the known technique of Ikeda to MacNeille would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ikeda to the teaching of MacNeille would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such response information from a user terminal accepting a vehicle and the server generating the reservation when receiving the response information. Further, applying response information from a user terminal accepting a vehicle and the server generating the reservation when receiving the response information to MacNeille would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient generation of shuttle routes. In MacNeille, the method determines the route without consulting the rider after receiving the initial ride request, and per [0066] the method is repeated when a user cancels a request. By incorporating the response information of Ikeda, the combined system would know that the rider accepts the potential boarding/alighting locations/times before generating the route. Generating the reservation when receiving acceptance from the rider would reduce the cancellations received from riders, thereby reducing the number of times method 300 of MacNeille must be performed.
Regarding claim 8, the combination of MacNeille and Ikeda teaches all of the limitations of claim 7 above. MacNeille teaches promotions/discounts provided to riders in [0047], but these promotions/discounts are from businesses at or near the potential locations. These promotions are provided for using the potential location, without regard for what locations were requested boarding/alighting locations of the user. Therefore, MacNeille does not explicitly teach incentives provided to the users based on the potential boarding/alighting locations/times and desired boarding/alighting locations/times. Ikeda further teaches:
wherein after establishing the reservation for the vehicle that can be used, the controller determines that an incentive is to be provided to the user, based on the desired boarding location, the desired alighting location, and the desired boarding time and/or the desired alighting time, and the potential boarding location, the potential alighting location, and the potential boarding time and/or the potential alighting time (see [0182] "The second embodiment is different from the first embodiment in that the user is charged and awarded an incentive when the reservation information is generated" for determining an incentive to be provided to a user after reservation information is generated. See [0186]-[0188] "The incentive awarding unit 283 awards the user a discount of the charge or points instead of a discount as an incentive for boarding...the incentive awarding unit 283 of the present embodiment may award a user having a long walking time or a user of which the in-vehicle travel time is a long time period exceeding a constraint" for incentive based on walking distance (i.e. difference between desired/potential boarding and alighting locations). Incentive for in-vehicle time being longer is an incentive for the time period between the potential boarding time and potential alighting time being longer than the time period between the desired boarding time and desired alighting time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this additional teaching of Ikeda into the combination of MacNeille and Ikeda. As Ikeda states in [0187]-[0188] “when there is a difference in satisfaction level between users allocated to the same boarding vehicle, a user having a low satisfaction level may be awarded an incentive. In the present embodiment, awarding an incentive in such a manner can reduce differences in satisfaction level between users boarding the same boarding vehicle… awarding an incentive in such a manner can promote boarding of a user having a long walking time or a long in-vehicle travel time”. Therefore, by combining the incentives of Ikeda into the combination of MacNeille and Ikeda, the combined system increases ridership of users even if they are being requested to walk longer distances to meet the shuttle.
Regarding claim 12, MacNeille teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 12, see the rejection of claim 4 above. 
Regarding claim 15, MacNeille teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 15, see the rejection of claim 7 above. 
Regarding claim 16, MacNeille teaches all of the limitations of claim 15 above. Regarding the limitations introduced in claim 16, see the rejection of claim 8 above.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Albada et al. (U.S. Pre-Grant Publication No. 2021/0097559, hereafter known as Albada).
Regarding claim 5, MacNeille teaches all of the limitations of claim 1 above. MacNeille considers the impact of using a boarding/alighting location on other shuttle routes using the same location in [0054]. MacNeille also considers the municipality restriction on potential boarding/alighting locations in [0037]-[0043]. However, MacNeille does not explicitly teach determining an impact on traffic produced when the vehicle stops at a location on the road. Albada teaches:
wherein the controller is configured to determine an impact on traffic on the road produced when the vehicle stops at any location on the road based on the road condition information so as to determine the potential boarding location and the potential alighting location (see [0155] "For a use case involving shared or pool transportation services, conventionally, a system generates pickup locations at corners to optimize dispatch. A drawback to this approach is that street corners do not tend to make good pickup locations, forcing drivers to either block crosswalks and traffic...The network system 102, instead, identifies points where drivers tend to idle, which are likely to be safer, quieter points off to the sides of street and away from busy intersections. Leveraging dwell points as candidate pickup locations can reduce...vehicular congestion" evaluates road locations for least disruptive to traffic, choosing those locations with lower impact. Examiner notes that this teaching has support in [0060] of Albada’s provisional application, 62/908,547)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this teaching of Albada to the system of MacNeille. As Albada states in [0155] “Leveraging dwell points as candidate pickup locations can reduce driver anxiety, vehicular congestion, and improve rider safety”. Therefore, by considering the impact on traffic caused by shuttles stopping at points of the road for boarding/alighting, the combined system can choose potential boarding/alighting locations that improve shuttle driver and rider experience.
Regarding claim 13, MacNeille teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 13, see the rejection of claim 5 above. 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Leone et al. (U.S. Pre-Grant Publication No. 2020/0393258, hereafter known as Leone).
Regarding claim 6, MacNeille teaches all of the limitations of claim 1 above. MacNeille teaches in [0022] that traffic data may be obtained by the server from other computer systems over the Internet. MacNeille teaches in [0013]-[0015] that various sensors and cameras are mounted on the vehicles. MacNeille further teaches that cameras mounted on the vehicle can output image streams. However, MacNeille teaches that the cameras on the vehicle and their output image streams are used internally by the vehicle controller for collision avoidance. Therefore, MacNeille does not explicitly teach that at least part of the road condition information is acquired by the server from cameras mounted on the vehicles. Leone teaches:
wherein the controller is configured to acquire at least part of the road condition information from a camera mounted on the one or more vehicles (see [0031] "control system 190 may further be configured to receive information via the internet or other communication networks. Accordingly, a vehicle wireless communication device 134 is depicted as coupled to control system 190...vehicle system 100 may include one or more of lasers, onboard cameras, radar, sonar, and/or acoustic sensors 133, which may enable vehicle location, traffic information, etc., to be collected via the vehicle")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include traffic information received from cameras mounted on vehicles as taught by Leone in the system of MacNeille, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Particularly, Leone teaches in [0064] that traffic management servers provide data to a fleet management system, and that the traffic information may be acquired from sensors mounted on the vehicles. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that acquiring traffic data using cameras mounted on vehicles (like in Leone) and communicating with a traffic server to acquire traffic data (like in MacNeille as well as Leone), would be a predictable combination of old elements.
Regarding claim 14, MacNeille teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 14, see the rejection of claim 6 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farmer et al. (U.S. Patent No. 10,126,138) teaches determining optimal pickup points for rideshare users using curb segment data
Fairfield et al. (U.S. Pre-Grant Publication No. 2017/0277191) teaches determining how disruptive to traffic a fly-by pickup of a user will be
West et al. (U.S. Pre-Grant Publication No. 2018/0156623) teaches determining pickup location suggestions for a user in order to decrease a fare for a rideshare
Ramot et al. (WIPO Publication No. 2018/140505) teaches providing incentives to rideshare users who are willing to walk to a pick-up locations that allow the rideshare vehicles to more easily serve customers
Chong et al. (WIPO Publication No. 2020/263177) teaches allocating preset pickup and drop-off locations for a rideshare based on requested preset pickup and drop-off locations
Etherington (“Lyft adds pickup suggestions for smoother ride routing”, accessed as of 06/29/2017) teaches determining a potential pick-up location to save a rideshare rider time
Stiglic et al. (“Making dynamic ride-sharing work: The impact of driver and rider flexibility”, published July 2016) teaches determining incentives for riders to accept alternate rideshare stop locations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/18/2022